Evans, Judge.
Defendant was convicted of burglary and a sentence of 15 years was imposed. Motion for new trial was filed and (denied. Defendant appeals. Held:
A McKesson Liquor Company truck was burglarized in Cordele, Crisp County, Georgia, in front of a package store. After the truck had been locked, the driver entered an establishment nearby. The driver was then advised that someone was breaking in the truck; the defendant was seen in the truck, ran, and items such as a bundle of checks were found outside the truck on the ground. The evidence is ample that the defendant was guilty of the crime of burglary even though, as defense counsel contends, the victim of the alleged crime sustained no loss. The explanation by the defendant as to why he was in the vehicle was for jury consideration and no ground for reversal of the judgment is shown.

Judgment affirmed.


Pannell, P. J., and Marshall, J., concur.

A. Frank Grimsley, for appellant.
D. E. Turk, District Attorney, for appellee.